C.O. LAW, APC
Clark Ovruchesky, Esq. (SBN: 301844)
co@colawcalifornia.com
3148 Midway Dr., Suite 203
San Diego, CA 92110
Telephone: (619) 356-8960
Facsimile: (619) 330-7610

Attorneys for Plaintiffs,
Lorna Cruz and Conrad Cruz

                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF CALIFORNIA

 LORNA CRUZ AND CONRAD                   Case No.: 18-cv-1807-MCE-AC
 CRUZ,
                                         STIPULATION AND ORDER OF
              Plaintiffs,                DISMISSAL AS TO EQUIFAX
                                         INFORMATION
                       v.                SERVICES LLC, WITH
 AMERICAN EXPRESS                        PREJUDICE
 COMPANY, EXPERIAN
 INFORMATION SOLUTIONS,
 INC., and EQUIFAX
 INFORMATION SERVICES
 LLC,

                Defendants.




      Plaintiffs Lorna Cruz and Conrad Cruz (hereinafter “Plaintiffs”) and

Defendant Equifax Information Services LLC (hereinafter “Equifax”) (jointly

hereinafter referred to as “the Parties”), hereby stipulate to dismiss Defendant

Equifax from the above-entitled action, with prejudice, with each party to bear its

own costs and attorneys’ fees.



STIPULATION AND ORDER OF DISMISSAL AS TO EQUIFAX
Dated: November 21, 2018                 Respectfully submitted,

                                        C.O. LAW, APC

                                        By: /s/ Clark Ovruchesky
                                            Clark Ovruchesky
                                            ATTORNEYS FOR PLAINTIFF

Dated: November 21, 2018                 Respectfully submitted,

                                        NOKES & QUINN

                                        By: /s/ Thomas P. Quinn, Jr.
                                            Thomas P. Quinn, Jr.
                                             ATTORNEYS FOR DEFENDANT
                                            EQUIFAX INFORMATION SERVICES LLC


                                     ORDER


      In accordance with the foregoing stipulation, and good cause appearing, all
claims of Plaintiffs Lorna Cruz and Conrad Cruz (“Plaintiff”) against Defendant
Equifax Information Services LLC (“Equifax”) are dismissed, with prejudice.
Plaintiff and Equifax shall each bear their own costs and attorneys’ fees.
      IT IS SO ORDERED.
Dated: November 28, 2018




STIPULATION AND ORDER OF DISMISSAL AS TO EQUIFAX
